Citation Nr: 1025658	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to TDIU.

The Veteran provided testimony at a videoconference hearing 
before the undersigned in March 2010.  A transcript is of record.  


FINDING OF FACT

The Veteran's service connected disability precludes him from 
securing or following substantially gainful employment consistent 
with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 
(West 2002);  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).
The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Legal Criteria

A TDIU claim may be granted where the schedular rating is less 
than total and the service connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.   
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

A GAF score of 51-60 is assigned where there are, "Moderate 
symptoms (e.g., flat affect or circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Analysis

In a May 2008 rating decision, the Veteran's service connected 
PTSD was evaluated to be 70 percent disabling.  Thus, the Veteran 
meets the percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).  The remaining question is whether his service connected 
PTSD precludes gainful employment for which his education and 
occupational experience would otherwise qualify him.

The Veteran indicated on his June 2008 application for TDIU that 
he had been unable to work since 2002 and that he left his last 
job due to his service connected PTSD.  

In July 2007, the Veteran received a VA examination for PTSD.  
The Veteran reported that he had last worked for his father as a 
bank courier two years ago and that he stopped working there 
because the bank no longer needed the service.  He stated that he 
was okay with that job at the time because he did not have to 
work with people very often and that he had not looked for work 
since because he thought his sleep and irritability problems 
related to PTSD would be prohibitive of employment elsewhere.  
The examiner diagnosed the Veteran, in relevant part, with PTSD 
and assigned a GAF score of 53.  The examiner stated the 
Veteran's PTSD had a moderate to considerable impact on his 
ability to obtain and maintain employment.

A second VA examination was provided in May 2008 where the 
Veteran reported that he last worked four to five years ago as a 
bank courier and that he had tried to apply for other jobs 
without success.  The examiner diagnosed the Veteran, in relevant 
part, with PTSD and assigned a GAF score of 52.  The examiner 
noted that the Veteran described considerable symptoms associated 
with his PTSD including problems with concentration and memory, 
irritability, and trouble sleeping and that his ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner was also considerably impaired.  

Private treatment records from the Veteran's treating 
psychologist, Dr. L. J., show consistent treatment beginning in 
January 2007, where occupational impairment was described as 
considerable.  Beginning in July 2007, occupational function was 
described as totally impaired.  Throughout this private 
treatment, GAF scores between 44 and 48 were assigned.  

In October 2009, the Veteran was provided with a third PTSD VA 
examination, where he reported that he last worked in 2000 as a 
bank courier for his father.  He reported that he was tired and 
irritable on the job due to sleep impairment related to PTSD and 
that the only reason he was able to work as long as he did was 
because he worked for and by himself.  The examiner diagnosed 
PTSD, assigned a GAF score of 54, and stated that the Veteran's 
symptoms would moderately impair his ability to obtain or 
maintain gainful employment.  

On November 15, 2009, Dr. L. J. submitted a letter that described 
the Veteran's treatment and symptoms since January 2007, assigned 
a GAF score of 44, and stated that occupational functioning 
remained totally impaired.  

Statement submitted by the Veteran and his father assert that the 
problems with sleep, depression, and anxiety caused the Veteran's 
unemployment.  During the March 2010 hearing before the Board, 
the Veteran stated that he had stopped working in 2001 but that 
his father continued to financially support his by making him a 
non-working partner in the bank courier business until the 
Veteran was eligible for Social Security benefits based on age.  
The Veteran has also consistently asserted that his private 
treating psychologist, who has treated him for over three years, 
has a better understanding of his condition than the VA examiners 
who briefly saw him once.  The Board agrees.  

Dr. J. L.'s treatment records have consistently evaluated the 
Veteran's occupational impairment as considerable or total.  GAF 
scores ranging from 44 to 48 have been consistently assigned, 
which are indicative of the inability to keep a job.  The 
Veteran's statements have also been consistent in that he last 
worked as a bank courier for his father and had to stop 
physically working there due to his PTSD symptoms.  Moreover, the 
July 2007 and May 2008 VA examinations described the Veteran's 
occupational impairment as considerable.  While the VA examiners 
have assigned GAF scores indicative of moderate impairment and 
the November 2009 VA examiner described occupational impairment 
as moderate, the Board finds that the Veteran's treating 
psychologist's assessments have been more consistent and are more 
probative.  Moreover, the November 15, 2009 statement from Dr. J. 
L. is the most recent finding of record.  The evidence is, at 
least, in equipoise as to whether the Veteran meets the criteria 
for TDIU due to service-connected PTSD as of Noveber 15, 2009.  

Therefore, resolving reasonable doubt in his favor, the Board 
finds that the evidence of record substantiates the Veteran's 
application for TDIU.  38 U.S.C.A. § 5107(b).





ORDER

The claim of entitlement to TDIU is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


